 1   LAW OFFICE OF STEWART KATZ
     STEWART KATZ, State Bar #127425
 2
     555 University Avenue, Suite 270
 3   Sacramento, California 95825
     Telephone: (916) 444-5678
 4
     Attorney for Plaintiff
 5   RAMIN A. SHEKARLAB
 6
     CASSEL GINNS
 7   A Professional Law Corporation
     SCOTT A. GINNS, State Bar #131910
 8   1540 W. Kettleman Lane, Suite D
 9   Lodi, CA 95242
     Telephone: (209) 320-8900
10   Facsimile: (209) 366-2415
11   Attorneys for Defendant
12   CHARLES KIM, M.D.

13                                 UNITED STATES DISTRICT COURT
14                                EASTERN DISTRICT OF CALIFORNIA

15   RAMIN A. SHEKARLAB,                                     NO. 2:18-cv-00047-JAM-EFB

16                   Plaintiff,                              ORDER GRANTING DISMISSAL
            vs.                                              WITH PREJUDICE AS TO
17                                                           DEFENDANT CHARLES KIM, M.D.
18   COUNTY OF SACRAMENTO;
     ROBERT PADILLA, M.D.; CHARLES
19
     KIM, M.D., MANJEET KAUR, R.N.,
20   JOYCE AMAJOR, R.N., KATHRYN
     GONZALES, and DOES 1-10,
21
                 Defendants.
22   _________________________________/
23
              Having reviewed the Stipulation of the parties and good cause appearing, IT IS
24
     HEREBY ORDERED that the above-captioned action against Defendant CHARLES KIM,
25
     M.D. is dismissed with prejudice. Each side is to bear their own attorney fees and costs.
26
27
     Dated: 2/11/2019                                           /s/ John A. Mendez_________
28                                                              HON. JOHN A. MENDEZ




     [Proposed] Order Granting Dismissal with Prejudice as to Defendant Charles Kim, MD          1
